DETAILED ACTION
This action is responsive to the application No. 16/519,260 filed on July 23, 2019. The amendment filed on February 2, 2021 has been entered. The objection to claims 1, 3, and 10 and the rejection of claims 1-13 under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-13 are currently pending and being considered in the Office Action. Claims 14-20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on February 4, 2021.
The application has been amended as follows: 
In the claims:

Claim 1. (Currently Amended) 
A three-dimensional memory device, comprising: 

memory stack structures vertically extending through a respective one of the alternating stacks and comprising a respective vertical semiconductor channel and memory film; and 
a connection via structure vertically extending through a dielectric material portion and through a vertical stack of [[the]] dielectric material plates comprising the at least one dielectric material plate and insulating layers within the respective one of the alternating stacks, 
wherein the respective neighboring pair of backside trenches generally extends along a first horizontal direction with a modulation in a lateral separation distance along a second horizontal direction therebetween, the second horizontal direction being perpendicular to the first horizontal direction.

Allowable Subject Matter
Claims 1 and 3-13 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “the respective neighboring pair of backside trenches generally extends along a first horizontal direction with a modulation in a lateral separation distance along a second horizontal direction therebetween, the second horizontal direction being perpendicular to the first horizontal direction” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892